Silverman, J. (concurring).
This is an action for personal injuries against defendant third-party plaintiff Proctor & Schwartz, Inc., the manufacturer of an allegedly defective machine; defendant third-party plaintiff interposed a third-party *32complaint against third-party defendant Comet Fibers, Inc., plaintiff’s employer, for contribution and for indemnification.
Trial Term granted third-party defendant’s motion to dismiss the cause of action for indemnification; it did so on the pleadings before trial, and third-party plaintiff appeals from that determination.
I have some question as to whether it was not premature for Trial Term to dismiss the indemnification claim on the pleadings at that stage. I suppose there was a possibility that the ultimate jury verdict would be on a ground which would entitle defendant to indemnification, as distinct from contribution. A claim for indemnification, unlike one for contribution, is not extinguished by settlement with one of several tort-feasors. (General Obligations Law, § 15-108, subds [b], [c]; McDermott v City of New York, 50 NY2d 211, 220.) I am assuming, for this purpose, that if a verdict had been rendered on a strict products liability ground, that would be a basis for indemnification which would not be barred by plaintiff’s settlement with the employer under subdivision (c) of section 15-108 of the General Obligations Law. (Cf. McDermott v City of New York, supra, pp 218219.)
However, we now know without dispute of some events which had not yet occurred at the time Trial Term granted the motion: Immediately after the motion was granted, third-party defendant, the employer, settled with the plaintiff (who was not making any direct claim against third-party defendant) for $300,000. Under section 15-108 of the General Obligations Law, that settlement barred any claim for contribution by or against third-party defendant vis-a-vis any other tort-feasor including third-party plaintiff. The trial began and after a few days defendant third-party plaintiff settled with the injured plaintiff for $200,000, and it is for this payment that third-party plaintiff presumably seeks indemnification. It is the position of third-party plaintiff that its liability, if any, was a strict products liability not based on fault, and that, therefore, its claim against the employer (who is alleged to have failed in its contractual obligation to furnish and attach certain guards on the machine) is not for contribution but for indemnification. (Cf. McDermott v City of New York, supra.)
However, we have the complaint of the injured plaintiff before us and it clearly contains in its first cause of action a claim for negligence by defendant. The second and third causes of action were entitled “breach of warranty” and “strict tort liability” — but each of those causes of action repeats and realleges the *33paragraphs of the complaint alleging negligence by defendant. No jury or court has determined that defendant was liable to the injured plaintiff on either theory, nor was the issue fully explored on trial. The case was settled before there was such a determination or even full presentation of evidence. Nor has there been any determination on which theory the case was settled. We do not know how large plaintiff’s negligence claim against defendant loomed in that settlement. In any event, that would be a wholly subjective matter; defendant’s attorneys may not have thought much of it and plaintiff’s attorneys may have taken a different view. I do not think the right of indemnification should turn on our appraisal of the subjective attitude of the attorneys.
What is clear is that the settlement released all claims, obviously including the negligence claim against defendant.
The obvious policy of section 15-108 of the General Obligations Law is to enable the parties to settle and get out of the action without starting up an endless chain of claims over (usually between insurance companies, each of which has been paid a premium for assuming the underlying risk) — a policy of repose. Thus, when one of two tort-feasors settles, he is relieved from liability to any other person for contribution (General Obligations Law, § 15-108, subd [b]) and he waives his right to contribution from any other tort-feasor (General Obligations Law, § 15-108, subd [c]). True, the statute is limited to contribution and not to indemnity, i.e., to situations “where the tortfeasors share, in some degree, responsibility for the wrong.” (.McDermott v City of New York, 50 NY2d, at p 220.) But I would apply that policy of the statute broadly. Given a case such as this where the action that is settled clearly includes a cause of action which could give rise to a claim for contribution as distinct from indemnity, and the settlement of the action includes a settlement of that cause of action, and the plaintiff’s original cause of action has never gone to judgment or been fully litigated, I would apply the policy of repose of section 15-108 of the General Obligations Law to bar all claims over by or against a party who has thus settled even if it is contended that some of the causes of actions settled could have given rise to a claim for indemnification.
This consideration is strengthened — perhaps even rendered superfluous — by the fact that here each cause of action in the complaint which was settled and released alleges or realleges negligence on the part of the defendant. That was true when the employer settled with plaintiff, thus relieving defendant of any *34(theoretical) liability to the employer; and when defendant settled, thus waiving its claim to contribution.